BeogdeN, J.
This controversy is between the original parties to the notes described in the complaint. The only question of law is whether the defense pleaded in the answer classifies the case in the line represented by Hilliard v. Newberry, 153 N. C., 104, 68 S. E., 1056; Boushall v. Stronach, 172 N. C., 273, 90 S. E., 198; Mfg. Co. v. McCormick, 175 N. C., 277, 95 S. E., 555; Bank v. Andrews, 179 N. C., 341, 102 S. E., 414, or the line represented by Evans v. Freeman, 142 N. C., 61, 54 S. E., 847; Bank v. Winslow, 193 N. C., 470, 137 S. E., 320; Justice v. Coxe, 198 N. C., 263, 151 S. E., 252; Stack v. Stack, 202 N. C., 461, 163 S. E., 589.
Liberally construed, the defendants allege that they executed the notes as trustees for the plaintiff, receiving no consideration, and with the agreement that the notes were to be paid out of the proceeds of the sale of land. These allegations invoke the principles applied in the second line of cases, supra, and therefore it necessarily follows that the judgment upon the pleadings was inadvertently entered.
Eeversed.